Citation Nr: 0631127	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  02-13 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for post-traumatic stress disorder (PTSD), including an 
anxiety disorder.  

2.  Entitlement to service connection for PTSD, including an 
anxiety disorder, based upon a reopened claim.  

3.  Entitlement to service connection for blindness in the 
left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from May 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In August 2003, the appellant appeared and testified at a 
hearing held at the RO before a Decision Review Officer.  In 
June 2006, he and a friend testified at a hearing held at the 
RO before the undersigned.  Transcripts of both hearings are 
of record.  

Service connection for PTSD and an anxiety disorder was 
previously denied by an unappealed rating action dated in 
April 1987.  It appears that the RO has reopened this claim 
based upon the receipt of new and material evidence and then 
denied the reopened claim on the merits.  The Board has a 
legal duty to consider the new and material evidence issue 
regardless of the RO's actions.  Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd at 83 Fed.3d 1380 (Fed.Cir. 1996).  
Moreover, if the Board finds that new and material evidence 
has not been presented, that is where the analysis must end.  
Butler v. Brown, 9 Vet. App. 167 (1996).  Thus, the Board 
must first review the RO determination that new and material 
evidence has been submitted to reopen the previously denied 
claim.  


FINDINGS OF FACT

1.  Service connection for PTSD and an anxiety disorder was 
previously denied by unappealed rating action dated in April 
1987.  

2.  New evidence received since April 1987 relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  

3.  The appellant's alleged combat-related stressor events in 
service have been accepted by the RO as verified.  

4.  The appellant does not currently have PTSD or any 
psychiatric disability of non-misconduct origin which is 
etiologically related to service.  

5.  The appellant entered active service with a long-standing 
refractive error in the left eye which was not aggravated in 
service.  

6.  Blindness of the left eye was not present during service; 
if currently present, it is not etiologically related to any 
event in service, including exposure to herbicides.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
previously denied claim seeking service connection for PTSD, 
including an anxiety disorder.  38 C.F.R. § 3.156(a) (2006).  

2.  Based upon the reopened claim, entitlement to service 
connection for PTSD or an anxiety disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).  

3.  Blindness of the left eye was neither incurred nor 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

As a preliminary matter, the Board notes that, in view of the 
Board's action in confirming the reopening of the old claim 
seeking service connection for PTSD/anxiety disorder, further 
development of the record under the Veterans Claims 
Assistance Act of 2000 or the regulations implementing it is 
not required because the evidence and information currently 
of record are sufficient to substantiate the veteran's claim 
to reopen.  

In regard to considering the appeal on the merits, the record 
also reflects that through various letters, VA has notified 
the appellant of the evidence and information needed to 
substantiate the current claims seeking service connection, 
the information he should provide to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence and information on his behalf, and the 
evidence that the appellant should submit if he did not 
desire VA to obtain the evidence on his behalf.  See, e.g., 
the letters addressed to the appellant by VA dated August 13, 
2002 (PTSD/anxiety disorder) and February 19, 2004 (left 
eye).  In these letters, VA specifically informed the 
appellant of the current status of his claims and of the 
evidence already of record in support of the claims, and of 
what the evidence must show in order to support the claims.  
The appellant was also asked to inform VA of any additional 
evidence or information which he thought would support his 
claims, so that the RO could attempt to obtain this 
additional evidence for him.  In addition, during his June 
2006 personal hearing the evidence was discussed and he 
indicated that he had no additional evidence to identify or 
submit.  Moreover, since the veteran was informed of the 
evidence that would be pertinent to his claims and requested 
to submit such evidence or provide the information necessary 
to enable the RO to obtain such evidence, the Board believes 
that the veteran was on notice of the fact that he should 
submit any pertinent evidence in his possession.  Therefore, 
to this extent, the Board is satisfied that VA has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

During the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims (hereinafter the Court) Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the initial VCAA notice to the veteran 
did not include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal, although this deficiency was later remedied by letter 
dated March 20, 2006.  Despite the inadequate initial notice, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claims for service connection, any questions as to 
the appropriate disability ratings or effective dates to be 
assigned are rendered moot.   

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claim, and all VA 
medical records identified by the appellant have been 
obtained and reviewed.  Neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
present claim, and the Board is also unaware of any such 
outstanding evidence or information.  The appellant specified 
at the June 2006 hearing that the current evidentiary record 
is complete.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issues were initially 
adjudicated by the RO in March 2002 (left eye) and September 
2002 (PTSD/anxiety disorder).  Subsequently, additional 
notification and evidentiary development were accomplished in 
accordance with the VCAA, and the claims were last 
adjudicated in April 2006 after the final VCAA letters were 
issued August 2002 (PTSD/anxiety disorder) and February 2004 
(left eye).  There is no indication or reason to believe that 
the ultimate decision of the originating agency on the merits 
of these claims would have been different had initial 
adjudication been preceded by complete VCAA notification and 
development.  In sum, the Board is satisfied that VA has 
properly processed the claims following compliance with the 
notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

On the other hand, congenital or developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation providing for disability 
compensation benefits.  38 C.F.R. § 3.303(c).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in the disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Only competent medical evidence can adequately 
address the medical question of whether or not a pre-existing 
disability has been aggravated by events occurring during 
service.  Crowe v. Brown, 7 Vet. App. 238 (1994).  
Aggravation of a pre-existing disability thus requires 
competent medical evidence that the disability underwent a 
permanent increase in service of the severity of the 
underlying pathology of the condition, as opposed to a 
temporary exacerbation or intermittent flare-up of the 
associated symptoms due to the increased physical demands and 
activity generally experienced in service.  38 C.F.R. §3.306 
(1996); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Entitlement to service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter (which includes 
the diagnostic criteria of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Washington, D.C., 1994 (DSM-IV)); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  Service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  Cf. 38 C.F.R. 
§ 3.304(f)(1997).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

In Cohen v. Brown, 10 Vet. App. 128 (1997), the U.S. Court of 
Appeals for Veterans Claims (Court) noted that VA had adopted 
a final rule in October 1996, effective November 7, 1996, 
revising 38 C.F.R. §§ 4.125 and 4.126 (1996).  The effect of 
these revisions was to change the diagnostic criteria for 
mental disorders from the Diagnostic and Statistical Manual 
for Mental Disorders (DSM), third edition and the third 
edition, revised, to the fourth edition (DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
were "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.  

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

Blindness is not among the diseases specified in 38 U.S.C.A. 
§ 1116(a).  In addition, the Secretary has not determined, on 
the basis of sound medical and scientific evidence, that a 
positive association exists between (A) the exposure of 
humans to an herbicide agent, and (B) the occurrence of 
blindness in humans.  See 38 C.F.R. § 3.309(e). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

A.  Service Connection for PTSD/Anxiety Disorder:

The appellant served as a cook in Vietnam from June 1968 to 
April 1969.  The service medical records indicate that the 
appellant was referred for psychiatric evaluation in July 
1968, one month after his arrival in Vietnam.  No such 
evaluation is reflected by the service medical records, and 
the appellant later testified that it never took place 
because he would not cooperate with the military 
psychiatrist.  No further psychiatric complaints or 
treatments, and no verified stressor events, are reflected by 
the service medical records; and the appellant's psychiatric 
evaluation was normal on his separation medical examination 
in March 1970.  

In March 1987, a psychologist employed at a local Vet Center 
wrote to say that she had seen the appellant on seven 
occasions beginning in December 1986.  He had related to her 
two stressful events which had allegedly occurred during his 
active service in Vietnam.  Since service, the appellant had 
been involved in three car accidents which he considered to 
be suicide attempts.  His primary symptomatology at that time 
reportedly consisted of anxiety and low self-esteem, and his 
clinical picture most nearly fit an Axis I diagnosis of a 
generalized anxiety disorder.  This individual did not 
provide any nexus to service in this letter.  

By unappealed rating action dated in April 1987, service 
connection for PTSD and/or an anxiety disorder was denied.  
The evidentiary record at that time reflected no medical 
evidence of a nervous disorder in service or for many years 
afterward; no objective evidence of any verified stressor 
events in service; and no nexus between the current anxiety 
disorder and any event in service.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The present attempt by the appellant to reopen this claim was 
filed in June 2002.  Evidence received in support of this 
attempt includes a written statement of several stressor 
events in service which the RO has subsequently conceded as 
verified.  This constitutes new and material evidence which 
warrants reopening of the claim.  

However, the record does not reflect a valid diagnosis of 
PTSD in accordance with DSM-IV.  As previously noted, the Vet 
Center psychologist who saw the appellant in 1986-87 
diagnosed an anxiety disorder.  A VA social worker ( an 
individual without medical training in mental health) who 
interviewed the appellant in December 2002 reported that the 
appellant had been incarcerated three times since service for 
various criminal offenses, and there was also a long history 
of drug and alcohol abuse/dependence.  It was further 
reported that the appellant had intermittently attended group 
therapy for PTSD, but no valid diagnosis of PTSD was reported 
by this individual.  Another Vet Center social worker (also 
without any reported medical training in mental health) 
reported in March 2003 that the appellant appeared to be 
manifesting symptoms characteristic of PTSD, but did not 
report a valid diagnosis of PTSD.  Finally, a VA physician 
who examined the appellant in September 2003 reported a 
clinical impression (not a diagnosis) of an anxiety disorder, 
major depression, and substance abuse; this individual 
further commented that there might be a "small amount" of 
PTSD present, but "not a whole lot."  Such a speculative 
and equivocal opinion does not have much probative value or 
credibility.  Cf. Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

In order to resolve the medical questions presented by this 
appeal, the appellant was thoroughly examined in February 
2006 by a VA medical expert with appropriate expertise.  This 
examination consisted of a comprehensive clinical interview 
with the appellant; a review of his VA claims file, including 
the service medical records and historical material contained 
therein; and extensive psychological testing.  The appellant 
indicated that he had been treated at the Vet Center "off 
and on" for 19 years, but that he was not currently 
receiving treatment or taking any medication for psychiatric 
problems.  It was noted by this examiner that the appellant 
had been given a provisional diagnosis of PTSD and that the 
RO had conceded the existence of his claimed stressor events 
in service.  Nevertheless, the appellant's responses on 
psychological testing produced such extremely exaggerated 
responses that malingering could not be ruled out.  The VA 
examiner further noted that the appellant had committed 
numerous felonies; had a long-established pattern of 
rejecting authority, including society's rules; and had long 
engaged in polysubstance abuse and dependency.  He had 
repeatedly demonstrated a pattern of severe anti-social 
problems and misbehavior with little or no remorse.  It was 
this examiner's opinion that, while the appellant exhibited 
various features of PTSD, his pattern of maladjustment was 
not severely affected by any PTSD symptoms, and he did not 
fit the full DSM-IV criteria for a diagnosis of PTSD.  The 
Axis I diagnoses on this examination included a long history 
of polysubstance abuse and probable malingering; Axis II 
included anti-social, narcissistic, and borderline 
personality traits.  Such personality disorders as reported 
on Axis II are not disabilities for which service connection 
can legally be granted.  See 38 C.F.R. § 3.303(c).  Likewise, 
disability due to the abuse of alcohol or drugs cannot be 
service-connected on a direct basis for compensation 
purposes.  See 38 C.F.R. § 3.301.  A diagnosis of an anxiety 
disorder was not reported on the February 2006 VA 
examination; the VA examiner did state in a March 2006 
addendum that the appellant did not have any service-
connected mental condition.  

The Board finds the report, opinion and reasoning of the 
February/March 2006 VA examiner to be most persuasive as 
these represent not only the most recent, but also the most 
complete, comprehensive, and credible medical review of the 
relevant evidence.  Thus, the preponderance of the evidence 
is against a finding that the appellant currently has PTSD, 
an anxiety disorder, or any other chronic acquired 
psychiatric disability which is etiologically related to 
service or an event of service origin.  

The Board can detect no evidence of bias on the part of the 
February/March 2006 VA examiner, as later alleged by the 
appellant's representative.  Bias is not demonstrated or 
present merely because the relevant facts and their 
interpretation by a qualified medical expert are not 
favorable to the appellant's claim.  Under these 
circumstances, another examination of the appellant is not 
warranted pursuant to 38 C.F.R. § 3.159(c)(4).  It is also 
noted that the appellant was aware of the findings reported 
on the February/March 2006 VA examination and had the 
opportunity to submit competent medical evidence in rebuttal, 
but he did not do so.  

A preponderance of the evidence is unfavorable to the 
reopened claim seeking service connection for PTSD or an 
anxiety disorder.  Accordingly, this appeal will be denied 
for this reason.  



B.  Service Connection for Blindness in the Left Eye:

The service medical records indicate that, when examined in 
April 1967 at the time of his entry on to active duty, the 
appellant wore glasses and had myopic astigmatism (refractive 
error with 20/200 vision) in the left eye which was not 
considered disabling.  There were no aggravating injuries to 
the left eye documented in service, and the corrected vision 
in the left eye was 20/200 on the separation medical 
examination in March 1970.  No increase in the severity of 
the left eye refractive error beyond the normal and natural 
progress of the condition is demonstrated in service.  
Blindness of the left eye was not present during active 
service.  

In 1985, the appellant filed a claim seeking service 
connection for, among other conditions, deteriorating 
eyesight in the left eye.  This claim was later abandoned by 
the appellant when he failed to submit any supporting 
evidence, as requested.  See 38 C.F.R. § 3.158.  The present 
claim was filed in June 2001.  

During the course of this appeal, the appellant has argued 
that his pre-existing left eye condition was aggravated 
during service either by sweat dripping down into the left 
eye during his Advanced Infantry Training in Louisiana or by 
his exposure to Agent Orange in Vietnam.  He has not 
responded to requests by the RO to submit competent medical 
evidence in support of this claim, and his own uncorroborated 
speculations concerning the cause of the claimed disability 
are of very limited credibility.  In general, lay witnesses, 
such as the appellant, are only competent to testify as to 
factual matters, such as what symptoms an individual was 
manifesting at a given time; however, issues involving 
medical causation or diagnosis require competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  

Refractive error of the eye, the only left eye disorder shown 
in service, is not a disease or injury within the meaning of 
applicable legislation providing for disability compensation 
benefits.  38 C.F.R. § 3.303(c).  Likewise, although the 
appellant's exposure to Agent Orange is conceded by virtue of 
his service in Vietnam, blindness is not among the 
disabilities recognized by VA as being related to exposure to 
herbicides such as Agent Orange.  38 C.F.R. § 3.309(e).  The 
appellant has not submitted competent medical evidence to 
support his contentions, although he has been asked to do so.  
He has testified that no doctor has ever confirmed his 
theories of aggravation in service; in fact, he has said that 
he never sought postservice medical treatment for his left 
eye disability, but, rather, just learned to live with it.  
See August 2003 transcript, p. 4; June 2006 transcript, p. 
23.  He also indicated that he still has light perception in 
his left eye, but only sees blurs.  

The current record reflects no competent medical evidence 
that the appellant is currently blind in his left eye, or 
that he has any current left eye disability which was 
incurred or aggravated in service.  Since a preponderance of 
the evidence is unfavorable to this claim, the appeal will be 
denied for this reason.  


ORDER

The previously denied claim seeking service connection for 
PTSD and/or an anxiety disorder, is reopened.

Service connection for PTSD and/or an anxiety disorder based 
upon the reopened claim is denied.  

Service connection for blindness of the left eye is denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


